IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. PD-0645-19


                             MANYIEL PHILMON, Appellant

                                                 v.

                                   THE STATE OF TEXAS

         ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
                 FROM THE FIRST COURT OF APPEALS
                          TARRANT COUNTY

            WALKER, J., delivered the opinion of the Court in which KELLER, P.J.,
and RICHARDSON, NEWELL, KEEL, and SLAUGHTER, JJ., joined. KEASLER, J., filed a
concurring opinion in which HERVEY, J., joined. YEARY, J., concurred in the result.

                                          OPINION

       Appellant was convicted of and sentenced for aggravated assault with a deadly weapon and

family-violence assault. On appeal, Appellant argued that a conviction and sentence for both offenses

violated his right against double jeopardy. The court of appeals disagreed and affirmed the trial

court’s judgment on this issue. We granted Appellant’s petition to determine whether the court of

appeals was correct in ruling that Appellant was properly convicted of and sentenced for both counts.

Because each offense required proof of an element the other offense did not and a showing cannot
                                                                                                    2

be made that the Legislature clearly intended only one punishment for these two offenses, we affirm

the court of appeals on this issue.

                                         I — Background

       In 2016, Appellant and Evonne White began dating. One morning, after Appellant stayed the

night with White, White went through Appellant’s phone and discovered Appellant had been

unfaithful. White subsequently confronted Appellant about her discovery, and the two began

fighting. During the altercation, Appellant gathered some clothing in the center of the room and tried

to light it on fire. After White told Appellant that he was going to burn the whole apartment down,

Appellant pushed White onto a mattress, removed the battery from her phone, and threw the phone

across the room. Next, he threatened her with a metal bar, telling her “Bitch, I don’t give a fuck

about you right now. I’m going to beat the shit out of you.” Then, he grabbed a gun, waved it in her

face, and threatened to “pistol-whip” her. Then, Appellant went to the kitchen and retrieved a knife

and some plastic kitchen bags. He threatened her with the knife and wrapped a plastic bag around

her head and attempted to suffocate her by raising the bag and constricting her breathing. A neighbor

heard White screaming and called the police. Consequently, Appellant was arrested.

                                           I(A) — Trial

       Appellant’s indictment included two counts. Count one alleged aggravated assault with a

deadly weapon under Texas Penal Code § 22.02(a)(2). This count contained four paragraphs, each

of which specified a different deadly weapon, including a knife, a metal bar, a bag, and a metal

object. Count two alleged family-violence assault by impeding breathing or circulation under Texas

Penal Code § 22.01(b)(2)(B). Appellant was convicted and sentenced for both counts.

                                          I(B) — Appeal
                                                                                                   3

       Appellant appealed his convictions and sentences, claiming, among other things, that they

violated his right against double jeopardy. The court of appeals concluded that both offenses had at

least one element that the other did not and, even though the offenses occurred during the same

criminal episode, they did not constitute the same offense for purposes of the protection against

double jeopardy. Accordingly, the court of appeals affirmed the trial court’s judgment on this issue.

                                      II — Double Jeopardy

       Appellant, maintaining that his right against double jeopardy was violated, now asks us to

review the court of appeals’s decision. Specifically, Appellant claims that, because count one can

be proved by the same facts needed to support count two, they are the same offense for purposes of

double jeopardy.

                                     II(A) — Applicable Law

       The Fifth Amendment’s Double Jeopardy Clause offers protection against multiple

prosecutions and multiple punishments for the same offense.1 To determine whether two offenses

are the “same offense” for purposes of double jeopardy, we apply the “same-elements” test, as set

forth in Blockburger v. United States.2 Under the “same-elements” test, “two offenses are not the

same if ‘each provision requires proof of a fact which the other does not.’”3 Additionally, the

Supreme Court has long held that simply because an individual engaged in only one “culpable act,”




       1
           U.S. CONST. amend. V.
       2
         Bien v. State, 550 S.W.3d 180, 184 (Tex. Crim. App. 2018); Blockburger v. United States,
284 U.S. 299 (1932).
       3
           Bien, 550 S.W.3d at 184 (quoting Blockburger, 284 U.S. at 304).
                                                                                                   4

he is not precluded from conviction and punishment for more than one offense.4 If both offenses, as

pleaded, have different elements under the Blockburger test, a judicial presumption arises that the

offenses are different for double jeopardy purposes, and the defendant may be convicted and

punished separately for each offense.5 That presumption, however, can be rebutted if it can be shown

that the Legislature clearly intended only one punishment for both offenses.6

       In Texas, the Blockburger “same-elements” test is informed only by the pleadings, and a

reviewing “court may not consider the evidence presented at trial” to make the determination.7

Moreover, we have held that even where there is a substantial overlap in the proof required for each

offense, the offenses are not the “same offense” for double jeopardy purposes if each offense, as

pleaded, requires at least one element not required by the other offense.8 Once a presumption is

raised that count one and count two are different offenses under the Blockburger “same-elements”

test, we consider a non-exclusive set of factors we listed in Ex parte Ervin to determine whether the

Legislature clearly intended only one punishment for these separate offenses:

       whether the offenses provisions are contained within the same statutory section,
       whether the offenses are phrased in the alternative, whether the offenses are named
       similarly, whether the offenses have common punishment ranges, whether the
       offenses have a common focus (i.e. whether the “gravamen” of the offense is the
       same) and whether that common focus tends to indicate a single instance of conduct,
       whether the elements that differ between the offenses can be considered the “same”


       4
         United States v. Dixon, 509 U.S. 688, 704 (1993) (rejecting “same conduct” test of Grady
v. Corbin, 495 U.S. 508 (1990)).
       5
           Bien, 550 S.W.3d at 184–85.
       6
Id. at 185; Ex parte Benson, 459 S.W.3d 67, 72 (Tex. Crim. App. 2015).
       7
           Benson, 459 S.W.3d at 73; Bien, 550 S.W.3d at 184.
       8
           Ex parte McWilliams, 634 S.W.2d 815, 824 (Tex. Crim. App. 1982).
                                                                                                       5

        under an imputed theory of liability which would result in the offenses being
        considered the same under Blockburger (i.e. a liberalized Blockburger standard
        utilizing imputed elements), and whether there is legislative history containing an
        articulation of an intent to treat the offenses as the same or different for double
        jeopardy purposes.9

If, as pleaded, the offenses each have at least one element the other does not, and if, according to the

relevant statutory provisions, it is not clear that the Legislature intended both offenses to be punished

as one, then separate convictions and punishments for each offense does not violate one’s right

against double jeopardy.

                                          II(B) — Analysis

        In this case, the indictment for aggravated assault with a deadly weapon (count one) required

proof that Appellant:

        (1) intentionally or knowingly,
        (2) threatened imminent bodily injury to Evonne White, and
        (3) used or exhibited a deadly weapon, namely, a knife, or a metal bar, or a bag, or
        a metal object.

The indictment for family-violence assault (count two) required proof that appellant:

        (1) intentionally, knowingly, or recklessly,
        (2) caused bodily injury to Evonne White,
        (3) by impeding the normal breathing or circulation of the blood of Evonne White by
        applying pressure to her throat with his hand or arm, and
        (4) Evonne White was a member of appellant’s family or household or a person with
        whom he had a dating relationship.

The court of appeals, in examining both of these charged offenses, determined that they differed on

three bases.10 First, the court of appeals found that the aggravated assault with a deadly weapon count




        9
             Ex parte Ervin, 991 S.W.2d 804, 814 (Tex. Crim. App. 1999).
        10
             Philmon v. State, 580 S.W.3d 377, 381–82 (Tex. App.—Houston [1st Dist.] 2019).
                                                                                                    6

required proof of a threat, whereas the family-violence assault count did not.11 Second, the court of

appeals also found that the aggravated assault with a deadly weapon count required proof of a deadly

weapon, whereas the family-violence assault count did not.12 Third, the court of appeals noted that

the family-violence assault count required proof of a dating relationship, whereas the aggravated

assault with a deadly weapon count did not.13 Appellant, in both his petition for discretionary review

and brief on the merits, argues that the court of appeals erred on the issue of whether both counts

required proof of a deadly weapon.14 The State in its brief argues that the court of appeals correctly

found a difference between the two counts in the threat element.15 We address both parties’

arguments in turn.16

       Appellant argues that the facts needed to prove that he impeded White’s breathing or

circulation necessarily constitute proof of assault with a deadly weapon. First, as we stated in Ex

parte McWilliams, simply because there is a substantial overlap in proof required for both offenses

does not mean the offenses are the same for double jeopardy purposes.17 Second, even though in

some cases the facts proving that one impeded another’s breathing or circulation may also prove the

use or exhibition of a deadly weapon, that does not mean that impeding one’s breathing or



       11
Id. at 381.
       12
 Id. at 382.
       13
 Id.
       14
            Appellant’s Pet. for Discretionary Review at 11–12; Appellant’s Br. at 11–12.
       15
            State’s Br. at 11–12.
       16
            Neither party makes an argument related to the element of a dating relationship.
       17
            McWilliams, 634 S.W.2d at 824.
                                                                                                         7

circulation necessarily constitutes proof of using or exhibiting a deadly weapon.

        We have interpreted “impeding” under Texas Penal Code § 22.01(b)(2)(B) to include any

degree of impediment to one’s normal breathing or circulation of blood flow. Because the statute

does not define “impeding,” in Marshall, we relied on the ordinary understanding of the word which

is “[a] hindrance or obstruction.”18 In Marshall, the complainant was still able to breathe, just not

deeply.19 Nevertheless, because “the plain meaning of the statutory language indicates that any

impediment to normal breathing” is sufficient, we held that the evidence of the complainant simply

being unable to take deep breaths supported the defendant’s conviction under § 22.01(b)(2)(B).20 The

Marshall holding implies that any hindrance, obstruction, or impediment for any amount of time to

one’s breathing or blood flow is per se a bodily injury and therefore sufficient to satisfy

family-violence assault. This is an exceptionally low bar. It takes very little effort or force to slightly

hinder another’s breathing or circulation, and there is notably no injury or threat of injury

requirement aside from the impediment, however minimal.

        That being said, any hindrance, obstruction, or impediment for any amount of time to one’s

breathing or blood flow does not necessarily support a deadly weapon finding. Under Texas Penal

Code § 1.07(a)(17)(B), a deadly weapon is “anything that in the manner of its use or intended use

is capable of causing death or serious bodily injury.”21 We have further clarified that the statutory

language “does not require that the actor actually intend death or serious bodily injury; an object is


        18
             Marshall v. State, 479 S.W.3d 840, 844 (Tex. Crim. App. 2016).
        19
Id. at 842.
        20
 Id. at 844, 845 (emphasis added).
        21
             TEX. PENAL CODE Ann. § 1.07(a)(17)(B).
                                                                                                    8

a deadly weapon if the actor intends a use of the object in which it would be capable of causing death

or serious bodily injury.”22

        The Thirteenth Court of Appeals emphasized the capability requirement in Davis. The court

held that delivering a few punches to complainant’s face and upper body was insufficient to support

a deadly weapon finding because, although punches could hypothetically cause serious bodily injury

or even death if repeatedly delivered in the right place, that is not what the defendant was actually

using his hands to do.23 However, in a different case, when the defendant knocked the complainant

unconscious with a single blow and then sat on top of him and pounded his face and head with both

fists, causing a subarachnoid hemorrhage and a traumatic contusion to the brain, the Sixth Court of

Appeals found that the evidence was sufficient to establish that his hands were deadly weapons

under the statute.24

        Whether an object was used as a deadly weapon under § 1.07 turns on whether an object was

actually capable of causing death or serious bodily injury in the way the object was actually used or

intended to be used. One can certainly cause death or serious bodily injury by impeding another’s

breathing, but the simple act of obstructing someone’s airflow albeit ever so slightly, can be done

without the possibility of causing serious bodily injury or death. As discussed, under Texas law, the

threshold for satisfying “impeding” is incredibly low. One could lightly press on another’s throat or

hold a hand over another’s mouth and nose for a very short amount of time in such a way as to


        22
             McCain v. State, 22 S.W.3d 497, 503 (Tex. Crim. App. 2000).
        23
           Davis, 533 S.W.3d at 509 (“We conclude that [complainant]’s injuries do not demonstrate
that appellant used his hands in a manner that was capable of causing death or serious bodily
injury.”).
        24
             Brooks v. State, 900 S.W.2d 468, 472–73 (Tex. App.—Texarkana 1995, no pet.).
                                                                                                       9

slightly impede normal breathing. The use of one’s hands in that manner might not be capable of

causing serious bodily injury or death. Under that scenario, the perpetrator would have to tighten

their grip or hold it for longer before the use of their hands would actually be capable of causing

serious bodily injury or death. If a perpetrator would have to change or alter their conduct or use of

an object in order to be capable of causing serious bodily injury, that is not an actual capability based

on the individual’s use or intended use. Instead, that is a hypothetical capability which is not part of

the consideration for § 1.07. In sum, impeding a person’s breathing or circulation by applying

pressure to the person’s throat or neck is not an act necessarily capable of causing serious bodily

injury or death. Accordingly, an allegation that the defendant impeded the breathing or circulation

of another is not necessarily an allegation that the defendant used or exhibited a deadly weapon.

        Thus, we return to the Appellant’s argument before the Court: whether the deadly weapon

offense and the impeding offense in Appellant’s case are the same for double jeopardy purposes.

Though the evidence in this case needed to prove that Appellant impeded White’s breathing or

circulation might have also been sufficient to prove he used a deadly weapon, we are only to consider

the pleadings.25 Because the current interpretation of “impeding” under the family-violence assault

statute is such a low bar, we cannot agree with Appellant that any time one has used their hands or

some object to impede another’s breathing or blood circulation they have necessarily used their

hands or that object in a manner sufficient to support a deadly weapon finding.

        We now turn to the State’s argument, relating to the court of appeals’s determination that the

aggravated assault with a deadly weapon count differed from the family-violence assault count

because one offense requires proof of a threat of imminent bodily injury while the other offense


        25
             Bien, 550 S.W.3d at 184.
                                                                                                      10

requires actual bodily injury. We agree with the court of appeals’s decision on this element. Thus,

this constitutes another basis for finding that the family-violence assault count in this case is not the

same offense as the aggravated assault with a deadly weapon count.

        Accordingly, we agree with the court of appeals that, based on the Blockburger “same

elements” test, these offenses, as pleaded, each require proof of at least one element that the other

does not. Specifically, count one required proof of a threat and the use or exhibition of a deadly

weapon while count two did not, and count two required proof of a bodily injury and that the

complainant was in a dating or familial relationship with Appellant while count one did not. A

presumption is therefore raised that count one and count two are different offenses. To rebut this

presumption, it must be shown that the Legislature clearly intended only one punishment for these

separate offenses.26

        To show that the Legislature clearly intended only one punishment for the two separate

offenses, we use the non-exclusive set of factors listed in Ex parte Ervin.27 We are not persuaded that

one punishment for both aggravated assault with a deadly weapon and family-violence assault was

clearly intended by the Legislature.

        The first factor, whether the provisions are in the same statutory section, is the only factor

that could potentially suggest that the Legislature intended one punishment as both offenses are

found in Chapter 22 of the Penal Code.

        The second factor asks whether the two offenses are phrased in the alternative. They are not.

There is no way to construe § 22.02(a)(2) and § 22.01(b)(2)(B) to suggest that the intent was for the


        26
Id. at 184-85; Benson, 459 S.W.3d at 72.
        27
             Ervin, 991 S.W.2d at 814.
                                                                                                    11

two statutory provisions to pose alternative ways of committing one single offense.

       The third factor considers whether both offenses are named similarly. While both offenses

have the word “assault” in the title, the remaining language in both titles is dissimilar and specifies

that the focus is not merely regarding a simple assault. Count one includes “aggravated” and “with

a deadly weapon” in the title, and the title of count two specifies that the offense was committed

against an individual with whom Appellant had a dating or family relationship.

       The fourth factor looks at whether the two offenses have similar punishment ranges. They

do not. Aggravated assault with a deadly weapon is a second degree felony and has a range of

between two and twenty years,28 and family-violence assault by impeding breathing or circulation

is a third degree felony and has a range of between two and ten years.29

       The fifth factor asks whether the two offenses have a common focus, and if yes, whether that

common focus tends to indicate a single instance of conduct. While the two offenses are both, on

the surface, regarding assaultive conduct, they do not share a common focus. Aggravated assault

with a deadly weapon focuses on threatening someone with imminent bodily injury and the use of

a deadly weapon that is capable of causing death or serious bodily injury, while family-violence

assault by impeding breathing or circulation focuses on impeding the breathing or circulation of

someone with whom the perpetrator is in a dating relationship.

       The sixth factor considers whether the elements that do differ between the two offenses could

be the same under an imputed theory of liability. Even under an imputed theory of liability the

differing elements, as charged, cannot be considered the same because the requirement of proof of


       28
            TEX. PENAL CODE Ann. §§ 22.02(b), 12.33(a).
       29
Id. §§ 22.01(b), 12.34(a).
                                                                                                      12

a dating relationship and impeding breathing or circulation, even under a liberalized Blockburger

standard, should be viewed as also requiring the use of a deadly weapon. The different elements are

not at all related.

        The last factor looks at whether there is legislative history articulating an intent to treat the

offenses the same or different. There is no legislative history explicitly suggesting either way. The

only factor that truly weighs in favor of the legislature intending the two offenses to be punished as

one is the fact that both offenses are found in the same chapter of the penal code, but even that holds

little weight. Consequently, it is not apparent to us that the Legislature clearly intended only one

punishment for these two offenses. As such, the presumption is not rebutted, and the two offenses

are separate for double jeopardy purposes.

                                          III — Conclusion

        Based on the aforementioned reasons, we disagree with Appellant that his separate

convictions and punishments violated his right against double jeopardy. Accordingly, we affirm the

judgment of the court of appeals.



DELIVERED: October 21, 2020
PUBLISH